Allow me at the outset to 
convey my very warm regards and congratulations to 
you, Sir, on your well-deserved election to preside over 
the sixty-third session of this Assembly. 
 On behalf of the African Union, the United 
Republic of Tanzania and in my own name, I would 
like to assure you of our unqualified support and 
cooperation throughout your term of office. Allow me 
also to use this opportunity to thank and congratulate 
your predecessor, Ambassador Srgjan Kerim, President 
of the General Assembly at its sixty-second session, for 
his leadership and for a job very well done. 
 Our illustrious Secretary-General, His Excellency 
Ban Ki-moon, deserves special tribute from us for the 
excellent manner in which he is discharging the 
responsibilities of his high office. We appreciate the 
way in which he has answered the call of duty. My 
delegation and I reaffirm our support for his great 
work. His devotion to achieving the Millennium 
Development Goals (MDGs) reversing the impact of 
climate change and his concern for Africa’s 
development have won the hearts of many of us in the 
continent. 
 As I stand before this Assembly in my dual 
capacity as Chairman of the African Union and as 
President of my country, I bring with me a message of 
hope and optimism from Africa. Africa is no longer the 
hopeless case as perceived by some. There are so many 
good things happening in the continent. There is 
increasing political stability, peace reigns in almost all 
nations but a few and the economies of many nations 
are blossoming. 
 Africa is now a continent in full embrace of 
democracy, good governance, rule of law and respect 
for human rights. There is stronger commitment to deal 
with vices in society, including the problems of 
corruption. 
 Most African countries have embraced 
democratic governance and regular, periodic elections 
are the norm. In the past two years, a good number of 
African countries have successfully held democratic 
elections. It is a matter of principle enshrined in the 
Constitutive Act of the African Union that leaders who 
come into office through undemocratic means are not 
allowed to participate in the activities of the African 
Union. It is this principle that guided the African Union 
in suspending Mauritania from the organs of the 
African Union until democratic dispensations are 
restored. 
 It is heart-warming, indeed, that Africans, 
through the African Union and their regional economic 
organizations, have been proactive and have taken the 
lead in monitoring elections and resolving conflicts 
where they have arisen. This was the case with Kenya 
and very recently with Zimbabwe. Indeed, Africa has 
come of age. The old principle of non-interference in 
internal affairs is surely being replaced by 
non-indifference to violations of democracy and abuse 
of human rights in Member States. 
 There are fewer conflicts in the continent today 
than was the case a few years ago. This is testimony to 
the fact that democracy and good governance are 
taking root and the African peace and security 
architecture is working. However, much more needs to 
be done to strengthen the African Union’s capacity for 
early warning, conflict prevention and conflict 
resolution. There is also a need to do the same with the 
regional economic groupings to buttress their 
peacebuilding efforts. 
 I would like to recognize the United Nations, the 
European Union and States and other institutions in the 
world that have generously supported the strengthening 
of the infant African Union peace and security 
mechanism. I would like to call on all of them to 
  
 
08-51570 32 
 
continue supporting the African Union mechanism as 
well as the regional mechanisms and peacekeeping 
operations in Africa. 
 There are only three conflict situations worth 
mentioning and discussing in this Assembly today. 
These concern the conflicts in Darfur and Somalia and 
the volatile security situation in the eastern part of 
Democratic Republic of the Congo. 
 In Darfur, the humanitarian crisis still persists 
although there may be some encouraging signs of 
improvement. I believe the situation would be much 
better if the entire contingent of the United Nations 
Hybrid Operation in Darfur (UNAMID) forces was 
deployed, and the peace talks between the rebels and 
the Government of Sudan were resumed and 
concluded. Also, improvement would be seen if 
humanitarian aid work was allowed to be carried out 
unencumbered and matters related to justice were dealt 
with judiciously. 
 There is a need therefore for the United Nations, 
the African Union and the Government of the Sudan to 
continue to work together expeditiously to remove the 
obstacles impeding the deployment of UNAMID, to 
remove the obstacles impeding the dialogue between 
the Government of the Sudan and the rebels, impeding 
humanitarian operations and impeding the process of 
dispensation of justice in Darfur. 
 I was in Sudan two weeks ago and held very 
fruitful discussions with His Excellency President 
Omar Al-Bashir. I also met officials of the Joint 
UN-AU peacekeeping mission in Darfur. We discussed 
the situation in Darfur, the obstacles involved and 
came to some understanding on the way forward. I am 
hopeful that progress can be made. We need to seize 
the moment and the opportunities that are now 
unfolding. 
 It is the considered view of the African Union 
that the indictment of President Omar Al-Bashir at this 
particular point in time will complicate the deployment 
of UNAMID and the management of the humanitarian 
crisis in Darfur. It is for this reason that the African 
Union sees deferment as the most expedient measure 
now. 
 Let me make one thing clear: when we talk about 
deferment, we should not in any way be perceived as 
condoning injustice. Justice is a matter of essence. It 
must be done, it must be seen to be done. We are 
simply concerned with the best possible sequencing of 
measures so that the most immediate matters of saving 
lives and easing the suffering of the people of Darfur 
are taken care of first. Getting the support and 
cooperation of the Government of the Sudan is a matter 
of essence in the fulfilment of all that we want to seen 
done in Darfur. 
 The conflict in Somalia remains difficult to 
manage and resolve. The inter-party dialogue has not 
yet borne the desired results. The African Union 
peacekeeping efforts seem to be overstretched. We call 
upon the United Nations to step in and take over the 
peacekeeping responsibilities at the earliest possible 
time before the African Union mission is overwhelmed. 
Time is of the essence. Let me use this opportunity to 
commend the Governments of Ethiopia, Uganda and 
Burundi for their invaluable contribution to 
peacekeeping efforts in Somalia. 
 The volatile security situation in the eastern 
Democratic Republic of the Congo is a matter of great 
concern. We are deeply saddened by the ongoing 
fighting between the government forces and rebel 
forces of General Laurent Nkunda. The continued 
presence of negative forces threatening the security of 
countries neighbouring the Democratic Republic of the 
Congo is another complicating factor. 
 The African Union is committed to be more 
proactive in the search for lasting peace in that 
troubled region. We will work with regional leaders 
and the United Nations in that regard. 
 On September 15 this year, a landmark 
breakthrough was achieved in the Zimbabwe political 
crisis when the three political parties to the conflict: 
The African National Union-Patriotic Front, the 
Movement for Democratic Change-Tsvangirai and the 
Movement for Democratic Change-Mutambara, signed 
the historic agreement for ending the conflict and 
forming an inclusive Government. The leaders of those 
three parties are now engaged in the process of 
implementing that agreement. Getting to this point in a 
conflict situation that seemed almost impossible to 
resolve is a major achievement indeed. 
 We need to congratulate President Robert 
Mugabe, Prime Minister Morgan Tsvangirai and 
Deputy Prime Minister Arthur Mutambara on their 
wisdom and statesmanship. We also need to 
acknowledge, recognize and commend, in a special 
manner, President Thabo Mbeki of the Republic of 
 
 
33 08-51570 
 
South Africa for his sterling leadership. It was his 
patience, perseverance and understanding that made it 
all happen. His imminent departure from office, which 
comes suddenly, raises some concerns about what may 
happen if difficulties are experienced with the 
implementation of the agreement. I see no cause for 
alarm. The South African Government remains, and I 
am sure the new leadership will continue to be, seized 
of the matter.  
 Moreover, since the agreement is the product of 
the decision taken in July by the African Union at its 
summit in Sharm el-Sheikh, Egypt, the African Union 
and the Southern Africa Development Community 
stand ready to assist if need should arise. 
 We in Africa thank you, Mr. President, for 
including the food and oil crises among the themes for 
this session of the General Assembly. The current 
global escalation of food and fuel prices has reached 
crisis proportions. Sub-Saharan Africa is the region 
affected the most. It is home to the majority of the least 
developed countries on this planet. Their food and oil 
bills have increased exponentially. Food import bills 
have increased by over 40 per cent over the past year, 
while oil prices have increased by over 100 per cent 
since 2005. Even the recent drop in oil prices has not 
helped much, because prices are still more than twice 
what they were in 2005. 
 The high food and oil prices threaten to erode the 
humble gains made in implementing the Millennium 
Development Goals and sustaining macroeconomic 
stability in Africa. The food and oil crisis, coupled with 
the worsening financial crisis throughout the world, 
gives us every reason to be very worried. The need for 
comprehensive action to reverse the situation cannot be 
overemphasized. We call upon the international 
community and key players in the global economy to 
act quickly. The United Nations should take the lead. 
 Yesterday, this Assembly held a high-level event 
on Africa’s development needs. The meeting received a 
comprehensive report from the Secretary-General on 
“Africa’s development needs: state of implementation 
of various commitments, challenges and the way 
forward” (A/63//130). We are glad to note that the 
report incorporated some of the recommendations of 
the Millennium Development Goals Africa Steering 
Group. 
 The report’s findings underscore the fact that 
Africa cannot meet its development needs without the 
support of the international community. Indeed, the 
international community has been responding 
favourably. A number of commitments to assisting 
Africa have been made over the years in different 
international forums. Unfortunately, the commitments 
made have not been met fully. 
 We appeal to the General Assembly to echo the 
call and impress upon Africa’s development partners 
the need to honour their promise and deliver on their 
commitments. I also urge this family of United Nations 
Member States to fully support the political declaration 
adopted at the high-level meeting yesterday, as we re-
dedicate ourselves to meeting the development needs 
of Africa. 
 We in Africa have been following with keen 
interest the ongoing process of the reform of the United 
Nations. We remain convinced of the ideal that a 
reform of the United Nations would be incomplete 
without a reform of the Security Council. On our part, 
we have authorized our permanent representatives in 
New York to embark on negotiations with all parties on 
the reforms of the Security Council. At this juncture, I 
should reiterate the position of the African Union of 
asking for two permanent seats with veto power and 
two non-permanent seats. Our demand should be seen 
against the backdrop of the reality that Africa is the 
only continent without a permanent seat in the Security 
Council, despite our large membership in the United 
Nations. That is an anomaly. It has to be corrected. The 
reform of the Security Council, therefore, should take 
that into account. 
 The reforms of the United Nations have, on the 
other hand, to enable the Organization to work better 
and be more efficient, effective and responsive to the 
challenges of our times. We are happy with the work of 
the General Assembly at its previous sessions on 
advancing the United Nations system-wide coherence 
agenda. The work has thus far advanced 
intergovernmental consultations on the United Nations 
delivering as one: one programme, one budget, one 
office and one leader. 
 Tanzania is one of the eight pilot countries on the 
United Nations “delivering as one” project. Our 
experience so far has shown that delivering as one is 
possible. It improves national ownership and 
strengthens national leadership in the development 
process. It permits the realignment of United Nations 
assistance with national priorities and streamlines 
  
 
08-51570 34 
 
business transactions, thus enhancing the efficiency 
and effectiveness of United Nations activities. I urge 
this Assembly to follow up on the implementation of 
this important reform, and I appeal to our development 
partners to provide the requisite resources. 
 At the sixtieth session of this Assembly, I 
reported on the work of the Helsinki Process on 
Globalisation and Democracy, a joint initiative 
launched in 2003 and co-chaired by Finland and 
Tanzania. The Helsinki Process, a forum to facilitate 
multi-stakeholder dialogue on the possibilities offered 
and challenges posed by the process of globalization, 
has come to an end. The main objective of that 
initiative was to mobilize political will in support of 
the Millennium Development Goals. The President of 
Finland, Ms. Tarja Halonen, and I would be glad, as 
co-chairs of the Process, to present the final report to 
the Secretary-General this week. We trust that the 
report will add impetus to global efforts to see political 
will prevail in the implementation of the Millennium 
Development Goals. A democracy deficit in 
international institutions is attendant. 
 Before I conclude, allow me to mention three 
things. First, I would remind this world body that the 
Western Sahara problem remains unresolved. Allow me 
to make a humble appeal to the Security Council to 
expedite the process so that the matter is concluded 
soon. It has been going on for too long. The people of 
the Western Sahara will then be given the opportunity 
to determine which way to go. They deserve to be 
afforded the opportunity to live a normal life in a 
nation that has been designated as theirs. 
 Secondly, we should remain seized of the 
Palestinian question until the two-State solution — the 
State of Israel and a State of Palestine living together 
side by side and in harmony — is attained.  
 Thirdly, there is a matter that we discussed at the 
most recent African Union summit. It is with regard to 
the issue of universal jurisdiction being practiced by 
some European nations. It has now become a matter of 
harassment for African leaders. We discussed the matter 
at length at the summit, and we intend to raise this issue 
with the United Nations for appropriate attention. 
 Once again, I would like to reiterate the support 
of the African Union and Tanzania of your efforts, Sir, 
in fulfilling our collective objectives during this sixty-
third session of the General Assembly. Count on our 
support; rely on our support. 